Case 5:19-cv-05422-SVK Document 1-16 Filed 08/28/19 Page 1 of 2

EXHIBIT O
Pe} Inbox (22.414) -djshoriehotdex: XX Re: [7-9286000023533] New Ca; x oe = 4 x

eee

/disregarc/FMicgxyvzk OntiNivhPWhhw 8nwmrmnir © yw e

 

Ne > CG  & https://mail.google.com/mail/u/0/esea:
—

o
OF

*
*

Apps fy HP Connected

 

LO erceriie

= + a 1 of about 89

copyright@youtube.com Mon, Sep 24, 6:40 PM (7 days ago)

tome ~
inbox

Starred Hello,

Snoozed

over Please disregard our previous message and thank you for your counter notification. If has been forwarded to the party that sent the takedown

notification.

Bleic)
Keep in mind that by submitting this counter notification, you've initiated a formal legal dispute process. As such, YouTube will handle this process in

accordance with ihe law. This process takes some time, so we kindly ask for your patience.

 

eee

a : Upon forwarding your counter notification to the claimant, we will allow them 10 - 14 business days from this date to respond with evidence that they
Abehe Lewis have taken court action against you te prevent the reinstatement of the video(s} in question.

BK MiamiMusicTelevision if we receive no response, after thal time period your videos will be restored and the associated penalties on your account will be resolved.
ieee

You will receive updates in this email thread about your counter notification’s status. You can also check its status within your Video Manager.
DESERTSTORM RADIO

lesicele i a8

ase ea Regards,

es The YouTube Legal Support Team
